Citation Nr: 1736131	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right foot disability, initially claimed as residuals of cold injury to the bilateral feet.

2. Entitlement to service connection for a left foot disability, initially claimed as residuals of cold injury to the bilateral feet.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1969 to November 1971, including service in Korea from September 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in June 2015. At that time, the Board remanded the Veteran's claim of service connection for a bilateral foot disorder.

The issue on appeal was previously stated as service connection for residuals of cold weather injuries to the feet. However, when a claimant files a claim for VA benefits, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Here, the medical evidence indicates different causes for the Veteran's symptoms, so the issues on appeal have been recharacterized as shown above.


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of a right foot disability.

2. The Veteran's left foot disability, characterized as metatarsalgia, is caused by or related to his service-connected low back disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right foot disability have not been met. 38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2. The criteria for service connection for metatarsalgia of the left foot have been met. 38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 556 U.S. 396 (2009). Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim decided herein, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained, and the Veteran did not request a hearing before the Board. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file). The Board finds the October 2015 VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim. The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Foot Disability

The Veteran filed a claim for service connection for residuals of a cold weather injury.  In a PTSD stressor statement, the Veteran reported being stationed in 0 degree temperatures in the Korean DMZ.  He stated in August 2013 that he had been assigned guard duty in extremely cold weather with little weather appropriate clothing.  He believes that his feet were permanently injured during his cold weather exposure.  Service personnel records confirm the Veteran's service in Korea.

However, the Veteran's service treatment records are silent for any complaints or treatment related to his right foot in any way during his military service.  Moreover, at the October 1971 separation examination, the Veteran's feet were found to be normal on physical examination and he specifically denied any history of foot trouble.

At a January 2012 VA examination, the Veteran complained of decreased sensation in his right lower extremity, but this was attributed to neurologic impairment as a result of his back disability and it has already been service connected.  No right foot disability was diagnosed.  Further, the Veteran never sought follow-up treatment for any sensation issues in his right foot.  All other treatment records are silent for any treatment related to a right foot disability and no cold weather injury residuals have actually been identified.

As a lay person, the Veteran is competent to report what comes to him through his senses, such as decreased sensation in his right foot, but he lacks the medical training and expertise to provide a complex medical opinion such as determining the cause of the decreased sensation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). As such, his opinion is insufficient to establish that he has an actual disability of the right foot specifically.  Likewise, while the Veteran has credibly reported significant cold weather exposure while serving on guard duty in Korea, he lacks the medical expertise to determine that he actually had frostbite, or any residual disability from frostbite.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007). Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, there is extremely limited evidence that the Veteran has had a right foot disability during or contemporary to the pendency of this claim.

Admittedly, there are notations of "plantar facial fibromatosis" in the Veteran's medical history.  However, there is no indication that it is an active problem, and it is unclear when or why such a diagnosis was initially rendered.  Nevertheless, given this diagnosis in the medical history, the Board remanded the Veteran's claim to assess whether he had a right foot disability of any kind, to include plantar facial fibromatosis.  However, on physical examination, no right foot disability was found by the VA examiner in October 2015.  The examiner found no evidence that the Veteran had experienced a right foot disability during the course of his appeal.

This opinion is uncontradicted by any subsequent medical evidence and it is afforded great weight.

Accordingly, as the Veteran has not been shown to have a right foot disability during or contemporary to the pendency of this claim, and service connection for a right foot disability is denied. 

Left Foot Disability

The Veteran's medical records show a current diagnosis of a left foot disability, characterized as metatarsalgia.

During a January 2012 VA examination, the Veteran initially asserted that his left foot disability was the result of cold injuries sustained while on active service. In the alternative, during an October 2015 VA examination, he contended he had left foot pain caused by abnormal mechanics resulting from his service-connected low back disability. 

Pursuant to the Board's June 2015 remand, the Veteran was given a VA examination in October 2015 and was diagnosed with metatarsalgia in his left foot. The examiner opined that the Veteran's left foot disability was at least as likely as not proximately due to or the result of his service-connected back disability. The examiner further explained that the Veteran had prior studies connecting the abnormal mechanics of the left leg with the development of the metatarsalgia in the lateral aspect of the foot due to abnormal weight-bearing.

The examiner was asked for clarification, and in December 2015, the examiner stated that the left foot metatarsalgia was less likely than not proximately due to or the result of the Veteran's service-connected condition, concluding that the leg-length inequality was not service connected.  However, it is clear from the record that the Veteran does have leg length discrepancy, and the rating decisions granting service connection clearly include the phrase leg length discrepancy in them.  As such, the Board finds that this addendum opinion is based on an inaccurate factual premise, and is therefore given no weight.

Accordingly, as the record shows that the Veteran has a currently diagnosed left foot disability, metatarsalgia, that has been linked to his service connected back disability; as such, service connection is granted. 


ORDER

Service connection for a right foot disability is denied.

Service connection for metatarsalgia of the left foot is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


